internal_revenue_service department of the treasury washington dc voor o i contact person telephone number in reference to date t ep ra t2 dec - s iln legend amount n amount o individual a individual b individualc ira j trust m state x dear this is in response to the ruling_request dated date as supplemented by letters dated date date and date in which your authorized representative has requested rulings on your behalf concerning the calculations of the minimum distributions as required by sec_401 of the internal_revenue_code and the proposed trustee to trustee transfer of individual a’s individual_retirement_account ira your authorized representative has submitted the following facts and representations individual b is the trustee of trust m the trust has two beneficiaries individual b and individual c individual a was born on date and died on date prior to attaining age 70’2 on date individual a had established for himself ira j on date individual a named trust m as the beneficiary of ira j on that date prior to his death individual a received minimum distributions based on his recalculated single life expectancy o2'b o upon the death of individual a ira j is distributable to individual b as trustee of trust m the trust is valid under state law the trust became irrevocable upon individual a’s death trust m lists the two children of individual a as beneficiaries namely individual b who was born on date and individual c who was born on date the trust instrument of trust m provides in part a of the sixth paragraph as follows the trustee shall distribute free of trust seventy percent of the trust estate to settlor’s daughter individual b if she is still living the named beneficiary of ira j is the trustee of trust m with the legal rightto __ distribution of ira m the statement in the trust document that percent will be paid to individual b free of trust does not circumvent the legal right of the trustee to the payment under state x trust law the trustee is nevertheless percent accountable to the beneficiary once the trustee of the trust actually receives a distribution of a minimum distribution payment from ira j individual b has the right enforceable in equity to the distribution with no restrictions on it moreover if individual b directs the trustee to withdraw more than the minimum distribution amount the trustee has the fiduciary obligation to follow that direction after the trustee receives the funds they must flow through to individual b the trust instrument of trust m provides in part b of the sixth paragraph as follows the trustee shall retain in trust thirty percent of the trust estate for the benefit of settlor’s daughter individual c the trustee shall pay to or apply for the benefit of individual c so much of the income and principal of her trust as the trustee in her absolute discretion determines to be advisable to provide for her comfort and happiness but not for her support in making such payments and expenditures the trustee shall take into account any funds or assistance the trustee knows to be available to individual c from governmental and private sources individual c’s interest in the income or principal of this trust shall be free from the control or interference of any of individual c’s creditors or of any government agency providing aid or benefits to her and shall not be subject_to attachment or susceptible of anticipation or alienation upon the death of individual c or in the event that the terms and conditions of this trust are challenged in court by any government agency this trust shall terminate and the corpus of this trust shall be paid absolutely to individual b if she is living with reference to the percent share payable for the comfort and happiness of individual c the trustee is also the named beneficiary with the legal right to receive the funds however the percent payable to the trustee is subject_to individual c’s general_power_of_appointment the os words in trust m specifically state that it will be paid for her comfort and happiness state x law is in accord with the proposition that a power to use property for the comfort and happiness of the beneficiary entitles the beneficiary to a flow through of the benefits the funds are to be received by the trustee and used for the comfort and happiness of the benéficiary although trust m uses the words absolute discretion to describe the discretion of the trustee the state x probate code states that such discretion is nevertheless subject_to fiduciary principles and in this case the language of trust m as well as such fiduciary principles indicate that all the benefits are to flow through individual c thus the clear intent of trust m is for individual c’ sec_30 percent share to flow through her upon the death of individual c any balance is payable out right to individual b unless sooner terminated in accordance with other provisions of the instrument trust m shall terminate years after the death of the settlor individual a the principal and undistributed_income of the terminated trust m shall be distributed to the then income beneficiaries of trust m in the same proportion that the beneficiaries are entitled to receive income when trust m terminates individual b as trustee would like to make to make a trustee-to-trustee transfer of ira j to a new special ira account that would be under the name and social_security_number of individual a for the benefit of individual b and individual c you have determined that the minimum distribution for calendar_year will equal amount n amount n is based on the ira j account balance as of date amount o divided by individual c’s remaining life expectancy of individual a attained age in the calendar_year and individual c was age in the calendar_year individual a received distributions for four calendar years individual c’s life expectancy was obtained by using table v provided in sec_1_72-9 of the income_tax regulations you reduced this sum by the number of years since individual a turned years to derive individual c’s life expectancy of for the year based on the above facts and representations you have requested the following rulings distributions from ira j should be paid to the successor trustee of trust m over the life expectancy of individual c the oldest beneficiary of the trust and the minimum required distributions for the year should be amount n in each subsequent year individual a’s ira account balance as of december should be divided by years minus one for each subsequent year in order to determine the minimum_required_distribution for each such calendar_year ira j may be transferred to a new special ira account under the name and social_security_number of individual a for trust m for the benefit of individual b and individual c a sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shail not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of the year in which the employee attains age 70’ or ii the calendar_year in which the employee retires sec_401 of the code provides that where distributions have begun under subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if- a the distribution of the employee’s interest has begun in accordance with subparagraph a ii and ii the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death - sec_1_401_a_9_-1 of the proposed income_tax regulations q a d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated as beneficiaries under the plan in general it provides that an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a beneficiary designated as such under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event sec_1_401_a_9_-1 of the proposed_regulations q a d-3 a provides that for purposes of calculating the distribution period described in sec_401 for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date if as of that date there is no designated_beneficiary under the plan to receive the employee’s benefit upon the employee’s death the distribution period is limited to the employee’s life or a period not extending beyond the employee’s life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a d-5 provides in part a pursuant to d-2a of this section only an individual may be designated_beneficiary for purposes of determining the distribution period under sec_401 consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distributions period under sec_401 if as of any date on or after the employee’s required_beginning_date a_trust is named as a beneficiary of the employee and the requirements in paragraph b of this d-5a are not met the employee will be treated as not having a designated_beneficiary under the plan for purposes of sec_401 consequently for calendar years beginning after that date distribution must be made over the employee’s life or over the period which would have been the employee’s remaining life expectancy determined as if no beneficiary had been designated as of the employee’s required_beginning_date b the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact there is no corpus - the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 of this section the document described in d-2 of this section has been provided to the plan_administrator c in the case of payments to a_trust having more than one beneficiary see e-5 of this section for the rules for determining the designated_beneficiary whose life expectancy will be used to determine the distribution period sec_1_401_a_9_-1 of the proposed_regulations q a e-5 provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_401 of the code permits an employee and his spouse to recalculate their life expectancies annually sec_1_401_a_9_-1 of the proposed_regulations q a e-8 a provides guidance on how an employee’s life expectancy is recalculated and provides that upon the death of the employee the recalculated life expectancy of the employee or the employee’s spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 a sec_1 a -i of the proposed_regulations q a e-8 b provides guidance on calculating the applicable life expectancy when the employee’s life expectancy is being recalculated and the life expectancy of his designated_beneficiary is not recalculated it provides in relevant part that if the designated_beneficiary is not the employee’s spouse and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee’s life expectancy but not recalculating the beneficiary’s life expectancy such applicable life expectancy is the joint and last survivor expectancy using the employee’s attained age as of the employee’s birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary’s applicable life expectancy is calculated based on the beneficiary’s attained age as of the beneficiary’s birthday in the calendar_year described in e-1 reduced by one for each calendar_year which has elapsed since that calendar_year the age rounded if necessary to the higher age in table v of sec_1_72-9 is then located which corresponds to the designated beneficiary’s applicable life expectancy such age is the adjusted age of the designated_beneficiary as provided in paragraph a upon the death of the employee the life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary determined under this paragraph sec_1_401_a_9_-1 of the proposed_regulations q a e-1 a provides generally that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary’s attained age as of the employee’s birthday and the designated beneficiary’s birthday in the calendar_year in which the employee attains age sec_1_401_a_9_-1 of the proposed_regulations q a f-5 provides generally that in the case of an individual_account the benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as of the last valuation_date in the calendar_year immediately preceding any distribution calendar_year because individual a’s life expectancy was being recalculated upon his death in accordance with q a e-8 a of sec_1_401_a_9_-1 of the proposed_regulations his life expectancy was reduced to zero although his benefit was paid in the form of a single life expectancy upon his death his life expectancy was not the last applicable life expectancy because he timely designated his beneficiary by his required_beginning_date in accordance with q a d- a of the proposed_regulations therefore pursuant to q a e-8 b of sec_1_401_a_9_-1 of the proposed_regulations for purposes of determining the minimum distribution in the calendar_year after the death of the grantor the applicable life expectancy is the life expectancy of the designated_beneficiary as determined under that section because individual a named trust m as his beneficiary and because trust m is a_trust that meets the requirements of q a d-5a b of the proposed_regulations the distributions of ira j made to trust m will be treated as paid to the beneficiaries of trust m and the beneficiaries of trust m will be treated as having been designated as beneficiaries of ira j for purposes of determining the distribution period under sec_401 of the code since more than one individual was designated as a beneficiary with respect to ira j pursuant to sec_1_401_a_9_-1 of the proposed regulation q a e-5 a the beneficiary who is the oldest and who has the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period under ira j individual c had the shorter life expectancy of the two designated beneficiaries on individual a’s required_beginning_date therefore she is the designated_beneficiary whose life expectancy will be used when determining the minimum distribution period under ira j for the calendar_year commencing after the year of individual a’ death and for all subsequent years thereafter pursuant to sec_1_401_a_9_-1 of the proposed_regulations q as e-1 a and e-8 b individual c’s applicable life expectancy is calculated based on her attained age as of her birthday in the calendar_year in which individual a attained age reduced by one for each calendar_year which has elapsed since that calendar_year pursuant to table v provided in sec_1_72-9 of the regulations her single life expectancy in the year that individual c attained wa sec_33 this number is reduced for each year subsequent to minu sec_4 or the account balance as of the last valuation_date in the previous year was amount o the calculation of the life expectancy would be the number minus one for each subsequent year in future years accordingly with respect to ruling_request one we conclude that distributions from ira j should be paid to the successor trustee of trust m over the life expectancy of individual c the oldest beneficiary of the trust and that the minimum required distributions for the year should be amount n and in each subsequent year individual a’s ira account balance as of december should be divided by years minus one for each subsequent year in order to determine the minimum_required_distribution for each such calendar_year sec_408 of the code provides in general that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distribute sec_408 however provides that such amount is not includible in the gross_income of the individual for whose benefit the amount is maintained if the entire amount received is paid into another ira for the benefit of such individual not later than days after receipt of the payment or distribution revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such finds being paid or distributed to the participant and that such transfer is not a rollover_contribution the revenue_ruling further states that this conclusion would apply whether the bank trustee initiates the transfer or the ira participant directs the transfer of funds in the situation presented ira j has been maintained in the name of the deceased ira holder as noted in revrul_78_405 the mere transfer of funds of the deceased ira holder’s ira between trustees will not result in any payment or distribution of funds from the ira to the ira beneficiary further the designation of the new ira will be in the name of individual a for the benefit of individual b and individual c accordingly we conclude with respect to the second ruling_request that the account may be transferred to a new special ira account under the name and social_security_number of individual a for the benefit of individual b and individual c these rulings are based on the assumption that ira j and the new ira otherwise meet the requirements of sec_408 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that is may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours é kia’ wt ao fe se ae co he ty yw joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose ol
